DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-25, drawn to a method of producing an immunogenic composition,
classified in C12N 7/04.
II. Claims 26-33, drawn to an immunogenic composition, kit and method of vaccination comprising recombinant PPV and PRRSV antigens, classified in A61K 39/12.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The
inventions are distinct if either or both of the following can be shown: (1) that the process as
claimed can be used to make another and materially different product or (2) that the product as
claimed can be made by another and materially different process (MPEP § 806.05(f)). In the
instant case, the products of Groups II can be made by materially different process, such as synthetically.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art in view of their different
classification;

(b) The inventions have acquired a separate status in the art due to their recognized
divergent subject matter;
(c) The inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries);
(d) The prior art applicable to one invention would not likely be applicable to another
invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101
and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 
Claims 1-53 are generic to the following disclosed patentably distinct species:
PPV VP2 SEQ ID NOs: 1, 2, or 5-16, respectively, recited in instant claim 8.
The species are independent or distinct because as disclosed the different species have
mutually exclusive characteristics for each identified species since each sequence has divergent
structures, as evidenced by different SEQ ID NO designations. In addition, these species are not
obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single
grouping of patentably indistinct species, for prosecution on the merits to which the claims shall
be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set
forth above because at least the following reason(s) apply:
(a) The inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries);
(b) The prior art applicable to one invention would not likely be applicable to another
invention;
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101
and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing 
generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the
election must be made with traverse. If the reply does not distinctly and specifically point out
supposed errors in the election of species requirement, the election shall be treated as an election
without traverse. Traversal must be presented at the time of election in order to be considered
timely. Failure to timely traverse the requirement will result in the loss of right to petition under
37 CFR 1.144. If claims are added after the election, applicant must indicate which of these
claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably
indistinct species from which election is required, are not patentably distinct, applicant should
submit evidence or identify such evidence now of record showing the species to be obvious
variants or clearly admit on the record that this is the case. In either instance, if the examiner
finds one of the species unpatentable over the prior art, the evidence or admission may be used in
a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of
claims to additional species which depend from or otherwise require all the limitations of an
allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the
inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the
currently named inventors is no longer an inventor of at least one claim remaining in the
application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an

legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process
claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that
include all the limitations of the allowable product/apparatus claims should be considered for
rejoinder. All claims directed to a nonelected process invention must include all the limitations
of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus
claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be
fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the
rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C.
101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an
otherwise proper restriction requirement between product/apparatus claims and process claims
may be maintained. Withdrawn process claims that are not commensurate in scope with an
allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in
order for rejoinder to occur, applicant is advised that the process claims should be amended
during prosecution to require the limitations of the product/apparatus claims. Failure to do so
may result in no rejoinder. Further, note that the prohibition against double patenting rejections
of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner
before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648